Citation Nr: 9909604	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left ankle.

Entitlement to service connection for bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for the veteran's 
left ankle disorder and denied service connection for 
bilateral knee disorder.

The issue with respect to the veteran's left ankle will be 
addressed in the Remand portion below.

The Board notes that in a memorandum dated January 16, 1998, 
Disabled American Veterans (DAV) indicated that the veteran 
had contacted its office to cancel his Travel Board hearing 
scheduled for January 26, 1998.  However, there is no 
evidence in the record that DAV represents the veteran in 
this current matter.


FINDING OF FACT

No competent medical evidence has been submitted linking the 
veteran's claimed bilateral knee disability to service or any 
incident therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the veteran's service medical record reveals that 
at enlistment examination dated in September 1970, the report 
includes a notation of a fracture, and a statement "denies 
knee injury."  Otherwise, the veteran's service medical 
records are negative for any complaints, findings, or 
diagnoses relevant to any knee disorder.  Post-service 
records include VA outpatient reports for treatment rendered 
from 1993 to 1996 that contain no mention of complaints or 
treatment related to any knee disability. 

There are no further medical data of record.

Analysis

The issue for determination in this case is whether the 
veteran is entitled to service connection for a bilateral 
knee disorder.  A threshold inquiry for all claims of 
entitlement to service connection is whether the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  In well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§  1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, and hereinafter referred to as Court) has 
held that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).

At the outset, the Board has determined that the veteran in 
this case has failed to establish a well grounded claim and, 
as such, necessarily is not entitled to service connection 
for his claimed bilateral knee disability.  Most 
significantly, the veteran has not presented evidence of any 
of the required statutory elements to establish a well 
grounded claim.  Although lay testimony would suffice to 
confirm that a particular incident occurred in service, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), the issue 
in this case is one that involves medical etiology, that is, 
the nexus between any current knee disability and an 
inservice injury or disease; thus, the veteran must offer 
competent medical evidence sufficient to support a plausible 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
this case, the veteran has failed to submit such evidence.

Furthermore, the Board presumes the veteran's assertions 
regarding his inservice injury to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  Nonetheless, his allegations must 
be supported by credible and competent evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611.  The Board notes that there 
is no competent evidence of record to suggest that the 
claimed parachute drop in service resulted in injury to the 
veteran's knees, and that any post-service knee disorder 
necessarily is medically linked to that inservice incident.  
Thus, in this respect, the veteran has failed to establish a 
well grounded claim.

Moreover, as stated above, the veteran has not provided 
competent evidence of current disability.  In fact, the 
veteran has not provided any evidence of record whatsoever to 
confirm any post-service treatment, complaints, or diagnoses 
related to his knees.  Thus, in general, the veteran has not 
established a well grounded claim.

Additionally, the Board wishes to point out that on several 
occasions, the veteran canceled his requested hearing before 
a member of the Board, and most recently, the veteran did not 
show up for his scheduled Travel Board hearing.  The record 
shows that in March 1996, via the local sheriff, the veteran 
notified the RO that he was unable to attend a hearing 
because he was incarcerated.  Another notification was sent 
to the veteran regarding a Travel Board hearing scheduled for 
May 1997.  Again, via the veteran's private attorney, the 
veteran notified the RO that he would be unable to attend 
that hearing.  Further, through communication with the 
veteran's mother in June 1997, the RO learned that the 
veteran wanted his hearing postponed for a year from that 
date.  As stated earlier herein, in a memorandum dated 
January 16, 1998, the veteran contacted DAV to cancel the 
Travel Board hearing scheduled for January 26, 1998.  
Subsequently, another hearing was scheduled for February 23, 
1999.  There is a report of contact in the file which 
indicates that the veteran's mother called on February 18 to 
notify the RO that the veteran was sick and that he might not 
be able to make the hearing.  The veteran did not appear or 
indicate that he intended to cancel the hearing.  There is no 
indication in the record that the hearing notice was returned 
as undeliverable.  

Additionally, the Board wishes to emphasize that after 
repeated efforts on the part of the RO, the veteran did not 
provide the requested information regarding treatment 
purportedly rendered.  The veteran is reminded here that the 
effort to complete the application falls equally on him as on 
the adjudicative agency.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran wishes help, "he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence."  Id.  In this light, the veteran has not 
made the effort to develop his claim as to both the left 
ankle and the knees.  In view of the uncertainty surrounding 
the veteran's whereabouts, the Board acknowledges that there 
is nothing further that the RO could have done to obtain 
treatment records associated with the veteran's claim.

Therefore, in light of the above, the Board concludes that 
the veteran has failed to submit a well grounded claim.  
Significantly, he has not presented evidence of any current 
knee disability causally linked to service, and as such, his 
claim for entitlement to service connection for bilateral 
knee disorder fails.  


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.


REMAND

A review of the record reveals communication from the RO that 
the veteran failed to appear for a VA examination scheduled 
for March 1997.  The Board notes that there is no evidence of 
record indicating that the veteran received actual 
notification as to that examination, or is there evidence of 
printed VA 2507 forms indicative of a scheduled examination.  
Furthermore, there is no VA examination of record whatsoever, 
and the only basis for making any determination regarding the 
status of the veteran's left ankle disability are outpatient 
records dated from 1993 to 1996, in which minimum reference 
to chronic left ankle pain is made in July 1994.

Thus, in light of the above, the Board regrets any delay this 
Remand may cause.  However, in those cases where the record 
before the Board is inadequate to render a fully informed 
decision, a Remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Therefore, the Board requests that 
the RO complete the following directives:

1.  The veteran should be afforded an 
orthopedic VA examination to specifically 
address the current severity of the 
veteran's left ankle disability.  All 
indicated laboratory and x-ray studies 
and testing should be conducted.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review in conjunction with the 
examination.  Further, the RO should 
inform the veteran that failure to report 
for the scheduled examination may have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (1998).  

In particular, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide 
concrete responses to the following:

a.  On physical examination of the 
veteran's left ankle, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  The 
examiner should provide normal range of 
motion for the ankle.

b.  Is there any pain on use or any 
functional limitations caused by the 
service-connected left ankle disability?  
In responding to this question, the 
examiner must address the following:

Does the service-connected left ankle 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, the examiner should comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

2.  The examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the left ankle, 
and any evidence of any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
left ankle disability.  

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinion should 
be requested and obtained.

The RO should then review the veteran's claim.  All pertinent 
law and regulations should be considered.  If the veteran's 
claim remains denied, he should be provided with a 
supplemental statement of the case, which should include, but 
not be limited to, any additional pertinent law and 
regulations and a complete discussion of the action taken on 
the veteran's claim.  Applicable response time should be 
allowed.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


